Citation Nr: 1739764	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-22 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD) currently rated as 30 percent disabling prior to September 5, 2012, and 50 percent thereafter.

2.  E right shoulder disability currently rated as 20 percent disabling.

3.  Entitlement to service connection for left hip disability, to include as secondary to service-connected disabilities. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to September 1968 and from May 1974 to February 1983. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).  The RO, in pertinent part, awarded service connection for PTSD with an evaluation of 30 percent disabling and dislocation of the right shoulder with an evaluation of 20 percent disabling, both effective April 25, 2011.  The RO also denied service connection for a bilateral hip condition. 

The Veteran and his spouse presented testimony before a Decision Review Officer (DRO) in September 2012; a transcript has been associated with the electronic record.   

In October 2013, the RO granted a 50 percent disabling rating for PTSD effective from November 29, 2012.   The claim remains in controversy as the rating is not the maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).

In September 2016, the Board remanded the issue of service connection for bilateral hip disability for further development.  The Board additionally denied an initial rating in excess of 30 percent for PTSD prior to September 5, 2012, and in excess of 50 percent from November 29, 2012.  The Board granted a staged rating of 50 percent, but no higher, for PTSD from September 5, 2012, to November 29, 2012.  Finally, the Board denied an initial rating in excess of 20 percent for right shoulder disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2017 Order, the Court vacated the Board's September 2016 decision in part and remanded the appeal for further action consistent with the May 2017 Joint Motion for Partial Remand (Joint Motion), which will be explained in further detail below.  To the extent that the Board granted a rating of 50 percent for PTSD effective September 5, 2012, the Court did not disturb the favorable finding.  The issue of service connection for bilateral hip disability was not before the Court for judicial review as the Court does not have jurisdiction over remanded claims. 

In a May 2017 DRO decision, service connection for a right hip condition was granted; consequently, there no longer remains a claim in controversy.  The remaining issues on appeal have been set forth on the cover page.

In the August 2017 Informal Hearing Presentation, the issue of entitlement to TDIU was raised and has been added to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the May 2017 Joint Motion, the parties agreed that remand was warranted because the Board erred by not providing an adequate statement of reason or bases for its determinations.  With respect to the claim pertaining to PTSD, the Court found the Board failed to make a credibility determination and discuss favorable evidence of record for the periods under appeal, to include, but not limited to, a September 2012 report of Dr. C, lay testimony and statements of the Veteran and his wife, and the November 2012 VA examination report.  With respect to the right shoulder disability, the Court determined the Board erred by failing to discuss medical evidence in the context of determining the applicable diagnostic code.  The Court additionally determined the Board failed to provide an adequate statement of reasons or bases for finding the November 2012 VA examination and October 2013 addendum opinion adequate as the reports did not indicate that range of motion was tested both actively and passively per Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), and the examiner provided no opinion as to the extent of loss of motion or other impairment during flare ups when the shoulder is dislocated.  

In an August 2017 Informal Hearing Presentation, the Veteran's representative asserted that not asking the Veteran to complete an authorization to obtain records from Dr. C (identified at the hearing) constituted a failure in the duty to assist.  The Veteran further asserted that the record was incomplete as an October 3, 2013, neuropsychological evaluation had not been obtained.  Finally, the Veteran argues that the Board failed to discuss entitlement to TDIU, when it had been raised by the record.  See October 2013 statement; see also Rice, supra.  

The Veteran last underwent a VA examination to assess the severity of his 
service-connected PTSD in November 2012, almost five years ago.  VA must provide a new examination when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  Therefore, as the Veteran was last afforded a VA examination in 2012, the Veteran should be provided another VA examination to ascertain the current severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

As noted in the Introduction, the Board remanded the issue of service connection for left hip disability in September 2016 for further development, to include obtaining VA and private treatment records not already associated with the file and to afford the Veteran a VA examination.  Pursuant to Board remand, VA treatment records from the Omaha VA Medical Center (VAMC) dated from September 2015 to December 2016, a March 2017 VA hip examination report, and April and August 2017 addendum opinions were obtained and associated with the record.  A supplemental statement of the case must be issued if, pursuant to a remand by the Board, it develops the evidence or cures a procedural defect.  38 C.F.R. § 19.31 (2016).  A supplemental statement of the case was not issued after the additional evidence was developed and this procedural defect must be cured.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the RO must obtain all outstanding (a) VA treatment records pertinent to the issues, to include an October 3, 2013, neuropsychological evaluation, and those dated from December 2016 to the present and (b) records from Dr. C.  

All attempts to secure this evidence must be documented in the claim file by the RO and VA facilities must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Provide all required notice and assistance in response to the Veteran's derivative TDIU claim.  Also complete any necessary further development of this claim.  

3.  Once the development above has been completed, schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his service-connected PTSD.  The electronic record, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.            

The examiner should elicit a complete history from the Veteran.  The examination report should include a full psychiatric diagnostic assessment and an explanation of the significance of the current levels of psychological, social, and occupational functioning due to the PTSD.  The examiner must provide an opinion on the effect that the Veteran's PTSD would be expected to have on his employability - meaning the ability to secure or follow employment that could be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training.

Based on review of the record, and to this end, the examiner should specifically provide opinions responding to the following: please discuss whether there are any functional limitations associated with, and expected effect on, employment resulting from the Veteran's service-connected PTSD on sedentary and physical employment (not including the effects of any non-service connected disabilities).  Thereafter, please also identify any/all types of physical or sedentary employment that would remain feasible, despite the service-connected PTSD, given the Veteran's level of education  and work history.  

It is most essential the examiner discuss the underlying rationale for all opinions, preferably citing to specific evidence in the file supporting conclusions.

4.  Once the development in (1) above has been completed, schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected right shoulder disability.  The electronic record, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate this disorder must be reported in detail.

The examiner must determine the active range of motion of the Veteran's right shoulder, in degrees, by use of a goniometer noting by comparison the normal range of motion of the shoulder.  In addition, the range of motion of the opposing left shoulder joint should be documented if possible.  This information must be derived from testing for pain on both active and passive motion, in weight-bearing and non-weight bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.  

The examiner must also perform active and passive repetitive range of motion testing.  If pain on motion of the right shoulder is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected right shoulder disability expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain and/or dislocation found in the right shoulder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or dislocation or during flare-ups.  

The examiner must provide an opinion on the effect that the Veteran's right shoulder disability would be expected to have on his employability - meaning the ability to secure or follow employment that could be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training.

Based on review of the record, and to this end, the examiner should specifically provide opinions responding to the following: please discuss whether there are any functional limitations associated with, and expected effect on, employment resulting from the Veteran's service-connected right shoulder disability on sedentary and physical employment (not including the effects of any non-service connected disabilities).  Thereafter, please also identify any/all types of physical or sedentary employment that would remain feasible, despite the service-connected right shoulder disability, given the Veteran's level of education  and work history.  

It is most essential the examiner discuss the underlying rationale for all opinions, preferably citing to specific evidence in the file supporting conclusions.

5.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

6.  The RO must adjudicate the Veteran's claim for TDIU based on the entirety of the evidence.  

7.  The RO must readjudicate the issue of service connection for a left hip disability, to include consideration of all evidence obtained pursuant to the September 2016 Board remand.   

If upon completion of the above action the issues remain denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




